Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.42 Page 1 of 12




Robert E. Aycock (8878)
William B. Chadwick (16416)
PIA ANDERSON MOSS HOYT, LLC
136 E. South Temple, Suite 1900
Salt Lake City, Utah 84111
(801) 350-9000
raycock@pamhlaw.com
wchadwick@pamhlaw.com

Craig L. Combs (admitted pro hac vice)
WASSERMAN KORNHEISER COMBS LLP
7955 Ratheon Road
San Diego, CA 92111
(858) 505-9500
ccombs@wk4law.com

Attorneys for Defendant and
Counterclaim-Plaintiff Dolce USA LLC


                             UNITED STATES DISTRICT COURT
                         IN AND FOR THE DISTRICT OF UTAH


 SWEETALY GELATO LLC, a Utah limited
 liability company,                                 DEFENDANT’S ANSWER AND
                                                        COUNTERCLAIM
        Plaintiff,

 v.                                                       Case No. 2:19-cv-00960

 DOLCE USA LLC, a Delaware limited                          Judge Jill N. Parrish
 Liability company,

        Defendant.


       Defendant Dolce USA, LLC (“Dolce”) hereby answers the allegations set forth in the

Complaint and asserts its affirmative defenses. Dolce denies each allegation in the Complaint

unless expressly admitted.




                                             1
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.43 Page 2 of 12




                                PRELIMINARY STATEMENT

        1.     Admitted.

                            PARTIES, JURISDICTION & VENUE

        2.     Dolce is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 2 of the Complaint and therefore, denies the same.

        3.     Admitted.

        4.     Admitted.

        5.     Dolce admits that it is subject to this Court’s jurisdiction and operates a website.

Dolce denies the remaining allegations of paragraph 5 of the Complaint.

        6.     Admitted.

                                 GENERAL ALLEGATIONS

        7.     Denied.

        8.     Admitted that Gelato is listed as the owner of United States trademark Registration

No. 5,435,835 on the Principal Register of the USPTO. Dolce denies that the mark is valid.

        9.     Dolce is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 9 of the Complaint and therefore, denies the same.

        10.    Dolce is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 10 of the Complaint and therefore, denies the

same.

        11.    Dolce is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 11 of the Complaint and therefore, denies the

same.




                                                 2
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.44 Page 3 of 12




        12.    Dolce is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 12 of the Complaint and therefore, denies the

same.

        13.    Denied.

        14.    Denied.

        15.    Denied.

        16.    Dolce is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 16 of the Complaint and therefore, denies the

same.

        17.    Denied.

        18.    Denied.

                                    Dolce’s Alleged Conduct

        19.    Admitted.

        20.    Denied.

        21.    Denied.

        22.    Admitted.

        23.    Admitted.

        24.    Admitted.

        25.    Admitted.

        26.    Dolce admits that it was shipped products to Wyoming but denies that it has

shipped products to Utah.

        27.    Denied.

        28.    Denied.



                                                3
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.45 Page 4 of 12




          29.   Admitted.

          30.   Admitted.

                                        COUNT ONE
                          (Trademark Infringement – 15 U.S.C. § 1114)

          31.   Dolce incorporates by reference the foregoing paragraphs as though fully set forth

herein.

          32.   Admitted that Sweetaly Gelato, LLC dba Sweetaly Gelato is listed as the owner of

U.S. Trademark Reg. No. 5435835.

          33.   Denied.

          34.   Denied.

          35.   Denied.

          36.   Denied.

          37.   Denied.

          38.   Denied.

          39.   Denied.

          40.   Denied.


                                        COUNT TWO
           (Unfair Competition and False Designation of Origin – 15 U.S.C. § 1125(a))

          41.   Dolce incorporates by reference the foregoing paragraphs as though fully set forth

herein.

          42.   Denied.

          43.   Denied.

          44.   Denied.

          45.   Denied.


                                                4
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.46 Page 5 of 12




          46.    Denied.

          47.    Denied.

          48.    Denied.


                                   COUNT THREE
                (Common Law Trademark Infringement and Unfair Competition)

          49.    Dolce incorporates by reference the foregoing paragraphs as though fully set forth

herein.

          50.    Denied.

          51.    Denied.

          52.    Denied.

          53.    Denied.

          54.    Denied.

                                      PRAYER FOR RELIEF

          Dolce denies all allegations and requests for relief listed in Gelato’s Complaint.

                                    AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

          Dolce does not infringe and has not infringed, under any theory of infringement, Gelato’s

“SWEETALY” mark.

                               SECOND AFFIRMATIVE DEFENSE

          Gelato lacks any legally protected mark or other intellectual property right that the

Complaint alleges to have been violated.




                                                   5
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.47 Page 6 of 12




                             THIRD AFFIRMATIVE DEFENSE

       Gelato’s Complaint and each cause of action within it, fail to state a claim upon which

relief can be granted.

                            FOURTH AFFIRMATIVE DEFENSE

       Gelato’s alleged mark “SWEETALY” has not acquired any secondary meaning associated

with Gelato and does not function as a trademark for Gelato.

                             FIFTH AFFIRMATIVE DEFENSE

       Gelato’s claims are barred because Gelato’s alleged “SWEETALY” mark is invalid and

unenforceable.

                             SIXTH AFFIRMATIVE DEFENSE

       Gelato’s attempted enforcement of the alleged “SWEETALY” mark against Dolce is

barred by laches, estoppel, waiver, acquiescence and res judicata.

                           SEVENTH AFFIRMATIVE DEFENSE

       Gelato’s claim for injunctive relief is barred because there exists an adequate remedy at

law and Gelato’s claims otherwise fail to meet the requirements for such relief.

                            EIGHTH AFFIRMATIVE DEFENSE

       Some or all of Gelato’s asserted claims are barred because there is no damage which stems

directly or indirectly from any conduct complained of in the Complaint and/or because of Gelato’s

failure to mitigate damages (should any damages exist).

                             NINTH AFFIRMATIVE DEFENSE

       Some or all of Gelato’s asserted claims are barred because of Plaintiff’s own bad faith,

unlawful actions, unclean hands, and/or unjust enrichment.




                                                6
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.48 Page 7 of 12




                               TENTH AFFIRMATIVE DEFENSE

        Gelato’s claims are barred because Gelato has not used the name “Sweetaly” in regions of

the United States or its use has been de minimis in those regions, and Dolce has senior rights in the

mark in those regions.

                                RESERVATION OF DEFENSES

        Dolce hereby reserves its right to add any further affirmative defenses that may come to

fruition as a result of discovery.

                           DOLCE USA, LLC’S COUNTERCLAIMS

        Dolce USA, LLC (“Dolce”) hereby sues and asserts the following Counterclaims against

Sweetaly Gelato, LLC (“Gelato”):

                                          THE PARTIES

        1.      Counterclaim Plaintiff Dolce is a Delaware limited liability company with its

principal place of business in San Diego County within the State of California.

        2.      Upon information and belief, Counterclaim Defendant Gelato is a Utah Corporation

with its principal place of business in Salt Lake County within State of Utah.

                                     JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338 because it arises under the federal Lanham Act relating to trademarks

(15 U.S.C. § 1051 et seq.) This action includes requests for declaratory judgment relief under 28

U.S.C. §§ 2201 and 2202.

        4.      Venue is proper in this district under 28 U.S.C. § 1391 and because Gelato has

submitted to venue in this Court by reason of the filing of its Complaint.




                                                 7
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.49 Page 8 of 12




       5.      Gelato has submitted to the personal jurisdiction of this Court by virtue of filing its

Complaint with this Court.

               ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

       6.      Since March 2016, Dolce has continuously used the mark SWEETALY in its

advertisement and sales in connection with its frozen desserts in numerous states across the

country, but not in Utah.

       7.      On March 24, 2015, Dolce filed an intent-to-use trademark application (Serial No.

86574378) for SWEETALY in connection with bakery desserts; dessert mousse; dessert pudding;

dessert souffles; and ice cream desserts.

       8.      Dolce’s intent-to-use application was eventually abandoned because a previously

filed application caused a §2(d) rejection.

       9.      In February 2016, Gelato had not registered or applied for a federal trademark for

SWEETALY.

       10.     During the prosecution of Gelato’s SWEETALY application, the previously filed

application that caused a §2(d) rejection to Dolce’s intent-to-use application was abandoned.

       11.     Gelato’s use of the word “Sweetaly” has been de minimis or non-existent in all

states outside of Utah. In the remaining states, Dolce has prior rights through filing its intent-to-

use application in March of 2015 and through its sales of SWEETALY desserts across the country

since March of 2016.

       12.     During Gelato’s prosecution of the SWEETALY mark, it failed to provide an

adequate specimen evidencing its use of “Sweetaly” in commerce in connection with gelato. On

June 27, 2016, the USPTO issued a rejection based on this ground, among other things.

       13.     Gelato did not submit a substitute specimen or otherwise overcome this rejection.



                                                 8
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.50 Page 9 of 12




        14.      Dolce’s and Gelato’s goods are not marketed or sold to the same customers and do

not compete in the same marketplace.


                                   FIRST COUNTERCLAIM
                          (Declaratory Judgment of Non-Infringement)

        15.      Dolce re-alleges and incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        16.      There is an actual case or controversy within the meaning of 28 U.S.C. § 2201

between Gelato and Dolce regarding alleged infringement of the mark SWEETALY.

        17.      Because Dolce’s and Gelato’s goods are not marketed or sold to the same customers

and do not compete in the same marketplace, there is no likelihood of confusion.

        18.      Gelato’s use of the word “Sweetaly” has been de minimis or non-existent in all

states outside of Utah. In the remaining states, Dolce has prior rights through filing its intent-to-

use application in March of 2015 and through its sales of SWEETALY desserts across the country

since March of 2016.

                                SECOND COUNTERCLAIM
              (Declaratory Judgment of Invalidity of Gelato’s “SWEETALY” Mark)

        19.      Dolce re-alleges and incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        20.      Dolce seeks a declaration that Gelato’s purported rights in and to the asserted

“SWEETALY” mark are invalid and unenforceable.

        21.      Gelato failed to comply with the statutory and regulatory requirements to obtain a

federally registered trademark in SWEETALY by failing to provide evidence of use in commerce

of “Sweetaly” in connection with gelato and/or by failing to overcome rejections during the

prosecution of the SWEETALY application.


                                                 9
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.51 Page 10 of 12




        22.     Pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119, the district court may

 determine the right to registration of a trademark, among other things, in any action involving a

 federally registered trademark.

                                       PRAYER FOR RELIEF

 WHEREFORE, Dolce respectfully prays for judgment against Gelato as follows:

    a. That the Complaint and every purported claim for relief be dismissed with prejudice;

    b. That all of Gelato’s request for damages, costs, attorneys’ fees, injunction, and any other form

        of relief be denied in their entirety;

    c. That judgment be entered declaring that Dolce is not infringing and has not infringed any

        trademark rights of Gelato in the mark SWEETALY;

    d. That judgment be entered declaring that Gelato’s rights in the SWEETALY mark are invalid

        and unenforceable;

    e. That the Court award Dolce its reasonably attorney’s fees, including, but not limited to, those

        available under 15 U.S.C. § 1117;

    f. That the Court award Dolce its costs incurred in connection with defending this action; and

    g. For such other further relief as the Court deems appropriate.

                                            JURY DEMAND

        Dolce hereby demands a trial by jury on all issues properly triable to a jury.


 DATED: April 6, 2020
                                                 PIA ANDERSON MOSS HOYT



                                                 /s/ Robert E. Aycock
                                                 Robert E. Aycock
                                                 William B. Chadwick
                                                 136 E. South Temple, Suite 1900

                                                   10
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.52 Page 11 of 12




                                   Salt Lake City, Utah 84111
                                   (801) 350-9000
                                   raycock@pamhlaw.com
                                   wchadwick@pamhlaw.com

                                   Craig L. Combs (admitted pro hac vice)
                                   WASSERMAN KORNHEISER COMBS LLP
                                   7955 Ratheon Road
                                   San Diego, CA 92111
                                   (858) 505-9500
                                   ccombs@wk4law.com

                                   Attorneys for Defendant and Counterclaim-Plaintiff
                                   Dolce USA LLC




                                     11
Case 2:19-cv-00960-JNP-DBP Document 16 Filed 04/06/20 PageID.53 Page 12 of 12




                                 CERTIFICATE OF SERVICE


        I hereby certify that on April 6, 2020, I caused a true and correct copy of the foregoing

 DEFENDANT’S ANSWER AND COUNTERCLAIM to be served electronically via the

 Court’s e-filing system upon all counsel of record.




                                                       /s/ Hilda Echegaray




                                                 12
